11-18-cv
    Webster v. Kovacevich


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 19th day of January, two thousand twelve.

    PRESENT:
                RALPH K. WINTER,
                ROBERT A. KATZMANN,
                GERARD E. LYNCH,
                      Circuit Judges.
    ______________________________________________________

    SCOTT E. WEBSTER, JEAN ALLEN WEBSTER,

                             Plaintiffs-Appellants,

                      v.                                                   11-18-cv

    DOMINIQUE PENZETTA, DARLEEN V. KARASZEWSKI, and STEVEN J. BAUM, PC,

                             Defendants-Appellees,

    3467 STATEVIEW BOULEVARD, SEAN NICK, JOHN GUTTRIDGE, ANDREW P.
    O’ROURKE, JSC, RICHARD M. KOVACEVICH, CEO, WELLS FARGO BANK, N.A.,
    Successor by Merger to Wells Fargo Home Mortgage, Inc., MARCIA FRANCIS, JOHN
    BALDWIN, SEAN NIX, AFFORDABLE FINANCIAL SERVICES, RIVER CITY
    ABSTRACT, JOHN DOE, being persons unknown, if any, who abetted, individually, or in
    concert, with any of the above named defendants in the acts being complained in this action as
    defendants, and FELIX DOE, JR., being persons unknown, if any, who abetted, individually, or
    in concert, with any of the above named defendants in the acts being complained in this action as
    defendants,

                             Defendants.*


            *
                We direct the Clerk of the Court to amend the official caption as noted.
FOR PLAINTIFFS-APPELLANTS:                     Scott E. Webster, Jean Allen Webster, pro se,
                                               Dugspur, VA.

FOR DEFENDANT-APPELLEE
DOMINICK PENZETTA:                             Lisa L. Shrewsberry, Traub, Lieberman, Straus &
                                               Shrewsberry, LLP, Hawthorne, NY.

FOR DEFENDANTS-APPELLEES
DARLEEN V. KARASZEWSKI &
STEVEN J. BAUM, PC:                            Thomas Arthur Leghorn, Wilson, Elser, Moskowitz,
                                               Edelman & Dicker LLP, New York, NY.


     Appeal from a judgment of the United States District Court for the Southern District of
New York (Preska, C.J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Plaintiffs-Appellants Scott and Jean Webster, proceeding pro se, appeal from the district

court’s December 23, 2009 Memorandum and Order dismissing their complaint in its entirety

with prejudice. We assume the parties’ familiarity with the underlying facts and procedural

history of this case.

          “We review dismissal of a cause of action under Fed. R. Civ. P. 12(b)(1) or 12(b)(6) de

novo.” Jaghory v. New York State Dep’t of Educ., 131 F.3d 326, 329 (2d Cir. 1997). Dismissal

of a case for lack of subject matter jurisdiction under Rule 12(b)(1) is proper “when the district

court lacks the statutory or constitutional power to adjudicate it.” Makarova v. United States,

201 F.3d 110, 113 (2d Cir. 2000). To survive a Rule 12(b)(6) motion to dismiss, the complaint

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

(2009).

                                                  2
       We have conducted a de novo review of the record in light of these standards and now

affirm for substantially the same reasons set forth in the district court’s thorough and well-

reasoned Memorandum and Order. The district court correctly applied the Rooker-Feldman

doctrine in holding that it lacked subject matter jurisdiction over the claims in the complaint that

effectively sought federal court review of a previous state court judgment of foreclosure. See

generally 544 U.S. 280; see also Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

482-84 n.16 (1983); Rooker v. Fidelity Trust Co. 263 U.S. 413, 415-16 (1923). The district court

also correctly concluded that the remaining claims were implausible under the standards set forth

in Twombly, 550 U.S. at 570, and Iqbal, 129 S. Ct. at 1949. Nor did the district court abuse its

discretion in denying the Websters’ request to amend their complaint, properly concluding that

amendment in this case would be futile. See McCarthy v. Dun & Bradstreet Corp., 482 F.3d
184, 200 (2d Cir. 2007) (“A district court has discretion to deny leave for good reason, including

futility, bad faith, undue delay, or undue prejudice to the opposing party.”).

       The Websters also argue that the district court improperly dismissed their complaint

before all of the defendants had filed responsive pleadings. A district court has inherent

authority to dismiss meritless claims sua sponte, even when a plaintiff has paid his filing fee.

See Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per

curiam). Moreover, where a plaintiff proceeds in forma pauperis, as in this case, dismissal of

frivolous claims is mandatory under 28 U.S.C. § 1915(e)(2)(b)(1). Thus, the district court

plainly did not err in dismissing the Websters’ meritless claims.

       Finally, we review the district court’s denial of the Websters’ recusal motion for abuse of

discretion. See United States v. Morrison, 153 F.3d 34, 48 (2d Cir. 1998). “[J]udicial rulings


                                                 3
alone almost never constitute valid basis for a bias or partiality recusal motion[,] . . . [and]

opinions formed by the judge on the basis of facts introduced or events occurring in the course of

the current proceedings, or of prior proceedings, do not constitute a basis for a bias or partiality

motion unless they display a deep-seated favoritism or antagonism that would make fair

judgment impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994). The Websters’ recusal

motion below, as well as their arguments before this Court, are premised primarily on the district

court’s show-cause order, which they characterize as a motion to dismiss filed by the district

court judge on behalf of the non-appearing defendants. Because the district court’s decision to

issue its show-cause order was entirely proper, the Websters’ argument is frivolous.

       We have considered all of the Websters’ remaining arguments and find them to be

without merit. Accordingly, we AFFIRM the judgment of the district court.


                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                   4